DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18 & 20-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-12, & 14 of U.S. Patent No. 10,458,913 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Instant Application are broader and thus fully met.  Further, the last paragraph of claims 1 & 18 and 14 & 28 are worded differently but have the same claim limitations.  Correcting the value based on information measured by the measuring unit (913) is performing a correction for reducing influence of moisture content of the recording medium from the characteristic value. (Instant Application)  
Regarding claim 18
	Application (913) teaches an apparatus for determining a type of a recording medium, comprising: a detection unit including: a transmission unit configured to transmit ultrasonic 

Regarding claim 20
	Application (913) teaches wherein the detection unit detects the characteristic value indicating a grammage of the recording medium.  (See claim 2)  

Regarding claim 21
	Application (913) teaches further comprising: a signal processing unit configured to output the characteristic value that is in accordance with an amplitude value of a reception signal output by the reception unit upon receiving the ultrasonic waves.  (See claim 3)  

Regarding claim 22
	Application (913) teaches wherein the control unit is further configured to: in a case where it is determined, based on the information measured by the measurement unit: that the y that the moisture content contained in the recording medium is less than or equal to the predetermined amount, correct the characteristic value detected by the detection unit such that the grammage of the recording medium is increased.  (See claim 4)  

Regarding claim 23
	Application (913) teaches further comprising: a correction unit configured to correct one or more threshold values for determining the type of the recording medium using the information measured by the measurement unit, and wherein the control unit determines the type of the recording medium by comparing the characteristic value detected by the detection unit and the one or more threshold values corrected by the correction unit.  (See claim 8)  

Regarding claim 24
	Application (913) teaches wherein the measurement unit includes: a sensor configured to detect a temperature and a humidity, and wherein the measurement unit obtains a moisture content of a space around the recording medium based on the temperature and the humidity detected by the sensor.  (See claim 9)  

Regarding claim 25


Regarding claim 26
	Application (913) teaches further comprising: an intake type or exhaust type cooling unit, wherein the sensor is provided in a periphery of the cooling unit.  (See claim 11)  

Regarding claim 27
	Application (913) teaches wherein the sensor is provided at a position separated from a heat source by a predetermined distance or more.  (See claim 12)  

Regarding claim 28
	Application (913) teaches an image forming apparatus comprising: an image forming unit configured to form an image; a detection unit including: a transmission unit configured to transmit ultrasonic waves toward the recording medium, and a reception unit configured to receive ultrasonic waves that were transmitted from the transmission unit and passed through the recording medium, the detection unit being configured to detect a characteristic value indicating a physical characteristic of a recording medium; a measurement unit configured to measure information regarding a moisture content contained in the recording medium; and a control unit configured to control an image forming condition of the image forming unit, wherein the control unit is configured to perform a correction for reducing influence of an   

Response to Arguments
Applicant's arguments filed 7/19/2021 have been fully considered but they are not persuasive. 
The Applicant argues on pages 2-3 of the Remarks that the double patenting rejection with U.S. Patent No. 10,458,913 B2, should be withdrawn.  The Applicant copies and pastes the claim limitations of claims 18 & 28 of the Instant Application and the independent claims of U.S. Patent No. 10,458,913 B2 but does not provide any further arguments.  
The Examiner respectfully disagrees.  While the independent claims (18 & 28) of the Instant Application are worded differently from the independent claims (1 & 14, respectively) of U.S. Patent No. 10,458,913 B2, the limitations of the claim are the same but simply worded differently.  The reference U.S. Patent No. 10,458,913 B2 in the last paragraphs of claims 1 & 14 correct the value based on information (moisture content) measured by the measuring unit this is performing a correction for reducing influence of moisture content of the recording medium from the characteristic value.  
Therefore the Double Patenting rejection with reference U.S. Patent No. 10,458,913 B2 is maintained.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647